Citation Nr: 1232696	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable initial rating for a lipoma of the right shoulder.



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2011, the Board remanded this claim for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  Prior to March 31, 2005, the Veteran's lipoma of the left shoulder was shown to be stable, superficial, not painful or tender on examination, covering an area of less than 144 square inches, and was not shown to cause any functional limitation of its affected body part.

2.  From March 31, 2005, to February 2, 2006, the Veteran's lipoma of the right shoulder has been shown to be painful on examination.

3.  From February 3, 2006, the Veteran's lipoma of the left shoulder was shown to be stable, superficial, not painful or tender on examination, covering an area of less than 144 square inches, and was not shown to cause any functional limitation of its affected body part.


CONCLUSIONS OF LAW

1.  From March 31, 2005, to February 2, 2006, the criteria for a 10 percent disability rating, but no higher, for the Veteran's lipoma of the right shoulder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (October 22, 2008).

2.  Prior to March 31, 2005, and from February 3, 2006, the criteria for an initial compensable rating for the Veteran's lipoma of the right shoulder were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7819-7805 (October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2004 and October 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter of March 2005 specifically informed the Veteran that she should submit any additional evidence that she had in her possession.  The statement of the case issued in May 2006 advised the Veteran of how VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  The claim was subsequently readjudicated in July 2007 and May 2012.  As such, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  She was afforded the opportunity for a personal hearing and declined.  She has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO asked the Veteran for information pertaining to any other outstanding evidence relevant to the claim, and afforded her the opportunity for a VA examination.  The Veteran, however, failed to report for her scheduled examination and offered no good cause for her absence.  In October 2011, the RO contacted the Veteran and obtained an updated mailing address.  Using this new address, in October 2011 the RO then sent the Veteran notice of an upcoming November 2011 VA examination.  Records indicate that this examination was cancelled by the Veteran.  The examination was then rescheduled for December 2011, and the Veteran failed to appear.  The Board is entitled to presume she received adequate notice of this rescheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010) (acknowledging that that VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file, and determining that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.)  She has offered no good cause for her failure to attend.  In an August 2012 brief, her representative noted the Veteran's failure to report but also offered no good cause for her absence.  

Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran an updated VA examination have been made and VA has no further duty to assist in this regard.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed her timely disagreement with the May 2005 decision which granted her service connection for her lipoma of the right shoulder.  As the Veteran has appealed the initial evaluation assigned, the severity of her disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Here, the Veteran has not requested such a review, and her application for benefits was received before October 23, 2008.  Therefore, the amended regulations are not for application in this appeal. 

In the May 2005 rating decision on appeal the Veteran was assigned a noncompensable evaluation for the lipoma of the right shoulder, effective September 26, 2003, the date of claim.  This rating has remained in effect since its initial assignment.  

The Veteran's disability has been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7819-7805, pertaining to benign skin neoplasms.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  Benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  No more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  In this case, the Veteran's lipoma of the right shoulder does not consist of disfigurement of the head, face, or neck. Hence, the disabilities are to be rated either as scars or as impairment of function, whichever results in the higher rating.

On VA examination for a lipoma of the right leg in February 2003, the examiner noted the Veteran had a lipoma of the right shoulder as well.  This lipoma was measured to be 4.5 centimeters.  The Veteran complained of itching, stinging, tingling, and weakness related to all of her lipomas generally.  She did not complain of pain.  Objectively, the examiner found no symptoms caused by the lipomas.  No other findings related to the right shoulder lipoma were rendered.

In an April 2004 VA treatment record, the Veteran complained of pain and limited motion related to the lipoma.  She indicated she was taking Oxycodone for the pain.  The examining physician determined the Veteran's complaints were not consistent with a lipoma as the source of the symptoms.

Private treatment records show that in March 2005, the Veteran's lipoma of the right shoulder was excised.  It was 3 to 4 centimeters in size and was lobulated.  The physician noted that it dissected nicely from the surrounding tissue.  

On VA examination on March 31, 2005, it was noted that the Veteran had recently undergone surgical removal of the lipoma.  On examination, the examiner found the scar is located over the posterior aspect of the right shoulder, just over the scapula.  It measured 6 x 0.1 centimeters.  It was erythematous from the recent surgery.  The scar was tender.  There was no obvious disfigurement, no ulceration, and no adherence to underlying tissue.  It was stable and there was no obvious tissue loss.  There was no keloid formation.  There was some limitation of motion due to the recent surgery and possibly due to the preexistent lipomatosis.

In a May 2005 VA treatment record, the Veteran complained of tenderness over the biceps tendon.  There was a healed scar on the right posterior shoulder.  The assessment was recent removal of a lipoma and probable right biceps tendonitis.

In a May 2005 x-ray of the Veteran's right shoulder, no soft tissue abnormalities were identified.  The shoulder was radiographically normal.

On VA examination in February 2006, the Veteran's scar measured 5 x 0.1 centimeters.  The scar was level without tenderness, disfigurement, ulceration, adherence, instability, inflammation, or edema.  There was no tissue loss, no keloid formation, no hypopigmentation, and no abnormal texture.  The examiner noted the Veteran's complaints of limited motion of the right shoulder and neck due to the lipoma.  The Veteran's range of motion of the right shoulder was normal in all parameters but flexion.  The neck showed limited motion in all parameters.  The Veteran reported that movement in bother her shoulder and neck were additionally limited by pain, fatigue, weakness, a lack of endurance, and incoordination.  The examiner determined that any additional limitation of motion due to these factors for either the shoulder or neck could not be determined without resorting to speculation.  Objectively, the examiner found there was no physical evidence of any muscle injury secondary to the lipoma removal.  The diagnosis rendered for the neck was status post neck strain with residual pain.  The diagnosis rendered for the shoulder was status post lipoma removal with residual scarring.  The examiner reported that only objective evidence of symptomatology related to the lipoma was the scar.  The examiner specifically stated that there was "no physical evidence on examination to support these claims of pain."

In a July 2006 private medical report, James M. Galloway, Jr., M.D. indicated the Veteran had been a patient of his for several years.  He stated that the lipoma surgery was more extensive than had been anticipated, and that the Veteran has had chronic pain and limitation of motion of her neck since that time.

Prior to March 31, 2005, a compensable rating was not warranted for lipoma.  As above, DC 7800 is inapplicable as it pertains to disfigurement of the head, face, or neck.  DC 7801 is inapplicable as the scar does not exceed an area greater than 6 square inches.  DC 7802 is inapplicable as the scar does not comprise an area of 144 square inches or greater.  DC 7803 is inapplicable as the scar is not unstable.  DC 7804 is inapplicable as prior to March 31, 2005, there was no objective evidence of pain.  DC 7805 is also not applicable as limited motion was not shown prior to March 31, 2005.   

The Board finds that the record supports assignment of a 10 percent for the Veteran's lipoma of the right shoulder under Diagnostic Code 7804 from March 31, 2005, the date of the VA examination showing objective evidence of pain on examination through February 2, 2006.  Pursuant to Diagnostic Code 7804, a 10 percent maximum evaluation is warranted with evidence of a superficial scar that is painful on examination.  Superficial is defined as not associated with underlying soft tissue damage.  The evidence here, including the VA examination report of March 2005 support objective evidence of pain related to the right shoulder lipoma.  The record also consistently shows that the scar is superficial.

A rating in excess of this, however, is not warranted under any other diagnostic code.  DC 7800 is inapplicable as it pertains to disfigurement of the head, face, or neck.  DC 7801 is inapplicable as the scar is not of an area exceeding 12 square inches.  A rating of 10 percent is the maximum rating available under DC 7802 and DC 7803.  

A higher rating is also not warranted under DC 7805, which rates based on limitation of motion.  The March 2005 VA examiner noted a limitation of motion, but did not provide information sufficient for establishing a rating on this basis.  

The Board further finds, however, that a compensable rating is not warranted from February 3, 2006.  The February 2006 VA examiner provided range of motion measurements for both the shoulder and the neck, but, significantly, did not attribute this limited motion to the lipoma.  Indeed, the examiner stated more than once that there was no evidence of muscle injury or muscle atrophy related to the lipoma.  The Veteran's limited motion of the neck was attributed to a neck strain, and the only residual symptomatology of the lipoma found was the scar itself.  The examiner specifically stated that there was "no physical evidence on examination to support these claims of pain."  In his July 2006 report, Dr. Galloway noted a history of chronic pain and limitation of motion of the neck, but did not provide information sufficient for establishing a rating on this basis.  His report did not contain any specific findings to support the history given by the Veteran.  In addition, as noted above, the Veteran has failed to appear for her recently scheduled VA examinations, and as such, has frustrated VA's attempts to further ascertain any limitation of motion that may be present.  Therefore, a compensable rating is not warranted from February 3, 2006.

In reaching these decisions, the Board considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends her disability is essentially manifested by pain.  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.   According to the objective medical findings, however, there is no additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  The March 2005 VA examiner and Dr. Galloway's July 2006 report provide complaints of pain, but any additional loss of function due to pain is not specified in the reports.  While the Veteran subjectively complained of pain and related symptoms on VA examination in February 2006, the examiner did not objectively render these findings, and further did not attribute the Veteran's limited motion or her pain to the lipoma.  For these reasons, the Board cannot find that higher evaluations are warranted based on functional impairment due to pain.

In sum, the weight of the credible evidence demonstrates that the Veteran's lipoma of the right shoulder warrants a rating of 10 percent, but no higher, from March 31, 2005, to February 2, 2006, and a noncompensable rating prior and after that period of time.  

In assessing the severity of the Veteran's lipoma, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those assigned.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the lipoma of the right shoulder. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.


ORDER

From March 31, 2005, to February 2, 2006, entitlement to a disability rating of 10 percent, but no higher, for a lipoma of the right shoulder is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.  To this extent only, the appeal is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


